In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-19-00408-CV
        ___________________________

IN THE INTEREST OF R.W. AND H.W., CHILDREN



     On Appeal from the 322nd District Court
             Tarrant County, Texas
         Trial Court No. 322-597027-16


      Before Gabriel, Kerr, and Birdwell, JJ.
     Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       R.W. and H.W.’s Mother appeals from the trial court’s final order terminating

her parental rights after she signed a statutorily compliant voluntary affidavit of

relinquishment.1 See Tex. Fam. Code Ann. § 161.001(b)(1)(K), (b)(2). We affirm.

       Mother’s appointed appellate counsel has filed a motion to withdraw and a

brief in support of that motion in which he asserts that Mother’s appeal is frivolous.

See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see also In re

K.M., 98 S.W.3d 774, 776–77 (Tex. App.––Fort Worth 2003, no pet.) (holding that

Anders procedures apply in parental-rights termination cases). The brief meets Anders’s

requirements by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds to be advanced on appeal. Although provided with

the record, Mother has not filed a pro se response. The Department of Family and

Protective Services has declined to file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to determine if any

arguable grounds for appeal exist. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.––Fort Worth 1995, no

pet.). When analyzing whether any grounds for appeal exist, we consider the record,



       The trial court did not make a finding on any other conduct-related ground.
       1



                                             2
the Anders brief, and any pro se response. In re Schulman, 252 S.W.3d 403, 408–09

(Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s brief and the appellate record. Finding no

reversible error, we agree with counsel that this appeal is without merit. See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850

(Tex. App.––Dallas 2009, pet. denied). Therefore, we affirm the trial court’s order

terminating Mother’s parental rights to R.W. and H.W.

      Counsel did not file a motion to withdraw, and the record does not show good

cause for withdrawal independent from counsel’s conclusion that the appeal is

frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order); In re C.J., 501
S.W.3d 254, 255 (Tex. App.––Fort Worth 2016, pets. denied). Accordingly, counsel

remains appointed in this appeal through proceedings in the supreme court unless

otherwise relieved from his duties for good cause in accordance with family code

section 107.016(3)(C). P.M., 520 S.W.3d at 27.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Delivered: February 6, 2020




                                             3